Citation Nr: 0013334	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-02 956	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from May 1998 and January 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan. 

The veteran has requested that the RO adjudicate a claim for 
clear and unmistakable error in the May 1998 rating decision 
denying service connection for nicotine dependence.  The 
Board notes that the May 1998 rating decision is not 
currently a final decision, and only final decisions are for 
reconsideration based on a claim of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Nicotine dependence as a result of active service has not 
been demonstrated.

3.  The veteran's service-connected post-traumatic stress 
disorder is manifested by tension, and complaints of 
nightmares, flashbacks, anhedonia, and social withdrawal, 
productive of no more than mild social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated as 
a result of active service.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
I. Nicotine Dependence

Under VA General Counsel precedent opinion 2-93 (January 13, 
1993), service connection for disability or death may be 
established if the evidence shows that the claimed injury or 
disease resulted from tobacco use in the line of duty during 
active service.  It was further noted that nicotine 
dependence may be considered a disease or injury for 
disability compensation purposes if determined to be so by 
adjudicative personnel based on accepted medical principles 
relating to that condition.  Under VA General Counsel 
Precedent Opinion 19-97 (May 13, 1997), service connection 
for disability due to tobacco use requires that an appellant 
present medical or lay evidence of tobacco use in service, 
and/or present competent medical evidence that the veteran 
acquired a nicotine dependence during service, and that such 
tobacco use and/or nicotine dependence caused or contributed 
to the veteran's disability.  Although the Internal Revenue 
Service Restructuring and Reform Act of 1998 prohibits the 
establishment of service connection for disability 
attributable to tobacco use in service, for claims filed 
after June 9, 1998, the veteran's claim was filed prior to 
this date.

The veteran claims that he is entitled to service connection 
for nicotine dependence.  He asserts that he rarely smoked 
prior to service, that smoking was encouraged in service, and 
that he became addicted to smoking during service.  The 
veteran maintains that he was finally able to quit smoking in 
1984, but he is still nicotine dependent.

The veteran's service medical records are silent as to 
whether the veteran used tobacco products.

The veteran submitted a statement from Sara Wilson, R.N., in 
November 1997.  Ms. Wilson stated that she had made a 
thorough review of the veteran's case and history of tobacco 
use.  She noted that the veteran did not smoke prior to 
service and that he became addicted to nicotine while in 
service in 1970.  She stated that the veteran smoked heavily, 
almost to the point of chain-smoking in service.  Ms. Wilson 
then stated that the veteran used many forms of tobacco 
products until 1984, when after numerous unsuccessful 
attempts, he quit all tobacco use.  She stated that although 
the veteran does not currently use any form of tobacco, he 
remains nicotine dependent as the condition is a chronic 
condition.  Finally, Ms. Wilson stated that it was her 
opinion the veteran met the DSM-IV criteria for substance 
(nicotine) dependence due to tobacco use in the military 
service.

On VA post-traumatic stress disorder examination in February 
1998 the diagnoses included nicotine dependence, in 
remission.

The RO requested that the veteran be given a VA psychiatric 
examination for the purpose of determining whether the 
veteran experienced nicotine dependence due to service.  In 
October 1998 the veteran refused to report for the 
examination.

The veteran's claims file was carefully reviewed by a VA 
psychiatrist in November 1998.  The psychiatrist provided a 
summary of the veteran's history as shown in the claims file.  
The examiner noted that the file failed to show that the 
veteran met one of the requirements for dependence, the 
experience of withdrawal symptoms.  It was noted that there 
had been no nicotine withdrawal symptoms noted in Ms. 
Wilson's statement or in the post-traumatic stress disorder 
examination report.  The VA psychiatrist noted that perhaps 
if the examiner could talk to the veteran to clarify what he 
meant by his unspecified claim of withdrawal symptoms, he 
could probably alter his opinion that the veteran does not 
meet the criteria for a substance (nicotine) dependence.  The 
examiner noted that the veteran gave no history of symptoms 
of withdrawal upon cessation of smoking.  The examiner stated 
that physical examination of the veteran would be required in 
order to determine if the veteran actually experienced 
withdrawal symptomatology.  It was the VA psychiatrist's 
opinion that given the information available, the veteran did 
not meet the criteria for dependence.  Giving the veteran the 
benefit of the doubt, the psychiatrist stated that the 
veteran had a pattern of nicotine abuse, which was in 
remission.

In his substantive appeal dated in October 1999, the veteran 
stated that he had numerous withdrawal symptoms of nicotine 
and listed them.  The veteran requested that his file be 
returned to the November 1998 VA examiner.  He requested that 
the VA examiner furnish another opinion, noting the veteran's 
numerous withdrawal symptoms, as to whether it was at least 
as likely as not that the veteran had a current nicotine 
dependence due to service.  

As noted above, service connection for nicotine dependence 
requires medical evidence that the veteran currently 
experiences nicotine dependence as a result of service.  In 
this case there is a statement from a nurse to the effect 
that the veteran currently experiences nicotine dependence 
due to service.  Such opinion has not been shown to be based 
on objective clinical evaluation of the veteran, or review of 
the clinical evidence of record.  Rather, it reflects 
consideration of history as subjectively reported by the 
veteran.  Additionally, the registered nurse did not indicate 
the presence of objective clinical findings which served as 
the basis for her opinion that the veteran met the DSM-IV 
criteria for substance (nicotine) dependence.  The Board 
notes that the November 1998 opinion that the veteran does 
not currently have nicotine dependence was made by a VA 
psychiatrist who made a thorough review of the veteran's 
record and gave a detailed explanation as to why he did not 
believe that the veteran currently demonstrated nicotine 
dependence.  The Board further notes that the Board is 
inclined to give more weight to an opinion of a medical 
doctor trained in psychiatry than to a registered nurse of 
unknown training and specialization.  See Black v. Brown, 10 
Vet. App. 279, 283-4 (1997) (holding that a nurse's opinion 
regarding the etiology of her husband's disability is not 
probative medical evidence because she had no special 
knowledge regarding her husband's cardiac condition and she 
did not participate in his treatment).  The Board also notes 
that the February 1998 post-traumatic stress disorder 
examination report only noted nicotine dependence in 
remission.  That examiner did not find current nicotine 
dependence due to service.

The veteran has made much of the November 1998 VA 
psychiatrist's statement that he "probably could" alter his 
opinion that the veteran did not meet the criteria for 
nicotine dependence if he talked with the veteran to clarify 
with him what he meant by withdrawal symptoms.  The Board 
notes that the November 1998 examiner began his statement 
with "[p]erhaps if we could talk with the veteran..."  The 
Board finds the examiner's statement to be much more 
equivocal than implied by the veteran.  The Board does not 
find the veteran's October 1999 listing of claimed withdrawal 
symptoms to be sufficient.  The November 1998 VA psychiatrist 
noted that physical examination was necessary in order to 
determine the presence of withdrawal symptomatology.  The 
veteran has continued to refuse to be examined by VA medical 
personnel.  The veteran states that such is unnecessary and 
would inconvenience him.  Accordingly, the Board sees the 
request of the veteran for a new opinion from the November 
1998 VA examiner, without an actual examination of the 
veteran, to afford the veteran no practical benefit.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991)

Since the more probative medical evidence of record indicates 
that the veteran does not currently experience nicotine 
dependence as a result of service, the preponderance of the 
evidence is against the claim, and service connection for 
nicotine dependence is not warranted.



II.  Post-Traumatic Stress Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post traumatic stress disorder.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

This appeal stems from a rating decision in May 1998 which 
originally granted service connection, and a 10 percent 
rating, for post-traumatic stress disorder, effective from 
April 29, 1997.  Therefore, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

The veteran contends that he suffers from a depressed mood, 
suspiciousness, numerous panic attacks, chronic sleep 
disorder, mild memory loss, weekly nightmares, decrease in 
work efficiency and social isolation/impairment.  He asserts 
that the medical evidence or record including a November 1997 
statement of a registered nurse and the February 1998 VA 
examination report show that he is entitled to a 30 percent 
rating for post-traumatic stress disorder.

In a November 1997 statement, a registered nurse related that 
she had known the veteran for a number of years.  She 
reported that the veteran had recurrent and intrusive 
distressing recollections of events in Vietnam along with 
dreams and nightmares.  She noted that the veteran tended to 
avoid conversations associated with Vietnam, had diminished 
interest in participating in once-liked activities, and that 
he felt a form of detachment or estrangement from others.  It 
was reported the veteran seemed to have a sense of a 
foreshortened future.  She noted that the veteran had 
difficulty sleeping and difficulty concentrating.  It was 
indicated he appeared hypervigilant and had an exaggerated 
startle response.  It was her opinion that the veteran had a 
diagnosis of post-traumatic stress disorder, moderate to 
severe.

On VA post-traumatic stress disorder examination in February 
1998 the veteran reported that he was employed with the VA 
and had been so since his release from service in 1972.  The 
veteran reported that he was not on any medication.  He was 
not seeing a psychiatrist.  The veteran reported problems 
falling asleep and staying asleep.  He indicated he awoke 
from dreams and nightmares of dying bodies, dreams of falling 
out of helicopters, and dreams of booby traps going off.  He 
stated that he had nightmares two or three times a week.  The 
veteran reported flashbacks of Vietnam, especially when it 
was hot and humid and after a rain.  He had flashbacks of 
being in the jungle.  He had difficulty concentrating.  
Helicopters bothered him and Fourth of July bothered him.  
The veteran reported that he stayed to himsef, that he could 
not form close relationships, and that he had no friends.  He 
did not like to talk about war.  He asserted that he startled 
easily by cars backfiring.  He had no great hopes for the 
future.  He was hypervigilant.  The veteran related that he 
had an alarm system in his house.  He reported that he took a 
shotgun and walked the perimeter of his home to see if it was 
secure every night.  He indicated he checked the doors 
several times at night.  He reported he had been doing that 
since he came back from Vietnam and finally his parents told 
him to contact a psychiatrist to get some help for himself.  
The veteran reported that he spent his time going for walks 
with his dog in the woods.

Objectively, the veteran was cooperative during the 
interview.  His speech was relevant and coherent.  The 
veteran did not show any disjointed thinking.  He was 
oriented to time, place and person.  Memory for recent and 
past events was intact.  He was able to name the presidents 
in reverse order.  He was able to do serial sevens.  He 
became very tearful when he was talking about his experiences 
in the war zone.  He was able to give abstract meanings to 
problems.  He was tense during the interview, tapping his 
legs and wringing his hands.  The VA examiner noted that the 
veteran was capable of handling his benefit payment in his 
own best interest.  The diagnoses included chronic post-
traumatic stress disorder.  The veteran's global assessment 
of functioning (GAF) score was 75.

A 10 percent evaluation for post-traumatic stress disorder 
under Diagnostic Code 9411 contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
under Diagnostic Code 9411 contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board notes that a registered nurse has described the 
veteran's post-traumatic stress disorder as from moderate to 
severe.  The registered nurse and the veteran have reported 
that the veteran experiences PTSD symptoms of sleep 
impairment, nightmares, flashbacks, anhedonia, and social 
isolation due to post-traumatic stress disorder.  The 
February 1998 VA examination revealed that the veteran was 
tense and tearful.  However, this examination also revealed 
that the veteran was not on medication or seeing a 
psychiatrist.  The veteran's GAF was noted to be 75, which 
reflects no more than slight impairment in social or 
occupational functioning.  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  Finally, the Board notes that the veteran is 
fully employed and the record does not show any example of 
the veteran's post-traumatic stress disorder having had an 
adverse impact on the veteran's employment.  Deficiencies of 
thinking, mood, or judgment or other symptomatology of such 
severity as to warrant a 30 percent evaluation have not been 
demonstrated.  Accordingly, the veteran is not entitled to a 
rating in excess of 10 percent under the regulatory criteria 
for the rating of mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Since the record does not reveal that 
the veteran has met the criteria for a rating in excess of 10 
percent for post-traumatic stress disorder since the award of 
service connection in April 1997, staged ratings are not 
warranted.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to an increased rating for post-traumatic stress 
disorder is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

